Citation Nr: 1100339	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of basal cell 
carcinoma of the left forehead, nose, right shoulder and left 
lower eye lid, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1959 to January 
1961.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By rating decision of March 2006, the RO increased the Veteran's 
basal cell carcinoma disability rating from non-compensable to 10 
percent.  This did not satisfy the Veteran's appeal.

The Board remanded the case in August 2008 for further 
development and adjudicative action.  The case has been returned 
to the Board for further appellate action. 


REMAND

Unfortunately, the Board finds that an additional remand is 
required for further development concerning the Veteran's claim.

The development ordered in the August 2008 remand included 
affording the Veteran an additional VA examination to determine 
the current level of the Veteran's disability.  The examiner was 
to answer specific questions identified in the Board's remand.  
Unfortunately, the VA examiner neglected to provide all of the 
requested information.  The U. S. Court of Appeals for Veterans 
Claims has held that compliance with a remand is not 
discretionary and that failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that VA treatment records were 
considered in the most recent re-adjudication of the Veteran's 
claim in an April 2010 Supplemental Statement of the Case.  
However, a notation in the claims files indicates that the VA 
records were not printed because the system froze up.  The 
indicated VA records have not been associated with the claims 
file.  Thus, the Board must additionally remand for the 
association of current VA records with the Veteran's claims file.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Obtain and associate with the claims 
files any pertinent records adequately 
identified by the Veteran, including medical 
records from the New Orleans VA Medical 
Center not already associated with the claims 
files.

2.  Then, the Veteran should be afforded a VA 
examination by an examiner with appropriate 
expertise to determine the current degree of 
severity of his basal cell carcinoma and any 
residuals thereof.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Following a complete examination of the 
Veteran's skin, the examiner should identify 
the location of all demonstrated lesions, and 
provide an assessment of the percentage of 
the total body that is affected by the basal 
cell carcinoma and an assessment of the 
percentage of exposed surfaces that are 
affected.  The examiner should also identify 
any residual scarring, to include from 
biopsies and excisions, and indicate whether 
any of the scars are unstable or painful on 
examination.  With respect to residual 
scarring on the head, face or neck, the 
examiner should indicate which, if any, of 
the following factors apply to the scarring: 
(1) A scar five or more inches (13 or more 
centimeters (cm.)) in length; (2) A scar at 
least one-quarter inch (0.6 cm.) wide at 
widest part; (3) The surface contour of the 
scar is elevated or depressed on palpation; 
(4) The scar is adherent to underlying 
tissue; (5) The skin is hypo- or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) There is underlying soft 
tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

The examiner should also provide an opinion 
concerning the impact of the disability on 
the Veteran's ability to work.

3.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and the 
representative, if any, should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


